In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 12-54V
                                     Filed: October 7, 2014
                                      Not for Publication

*************************************
MISTY KELM, Parent of B.K., a Minor,      *
                                          *
              Petitioner,                 *
                                          *                      Damages decision based on proffer;
v.                                        *                      Measles-Mumps-Rubella (MMR)
                                          *                      vaccine; hepatitis A (hep A) vaccine;
SECRETARY OF HEALTH                       *                      varicella vaccine; neurological
AND HUMAN SERVICES,                       *                      injuries; Table encephalopathy
                                          *
              Respondent.                 *
                                          *
*************************************
Ronald C. Homer, Boston, MA, for petitioner.
Lara A. Englund, Washington, DC, for respondent.

MILLMAN, Special Master

                              DECISION AWARDING DAMAGES1

        On January 27, 2012, petitioner filed a petition under the National Childhood Vaccine
Injury Act, 42 U.S.C. §§ 300aa-10–34 (2006), alleging that her child, B.K., suffered neurological
injuries as a result of the Measles-Mumps-Rubella (“MMR”), hepatitis A (“hep A”), and
varicella vaccinations B.K. received on February 6, 2009. On September 4, 2012, respondent
filed her Rule 4(c) Report, conceding that B.K. suffered a Table encephalopathy and
recommending compensation.


1
  Because this decision contains a reasoned explanation for the special master's action in this case, the
special master intends to post this decision on the United States Court of Federal Claims's website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made available to the
public unless they contain trade secrets or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would constitute a clearly unwarranted
invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and move to redact
such information prior to the document=s disclosure. If the special master, upon review, agrees that the
identified material fits within the banned categories listed above, the special master shall redact such
material from public access.
                                                    1
        On October 7, 2014, respondent filed Respondent’s Proffer on Award of Compensation.
The undersigned finds the terms of the proffer to be reasonable. Based on the record as a whole,
the undersigned finds that petitioner is entitled to the award as stated in the proffer. Pursuant to
the terms stated in the attached proffer, the court awards:

        a. a lump sum of $1,164,147.29, representing compensation for life care expenses
           expected to be incurred during the first year after judgment ($125,166.82), lost future
           earnings ($800,000.00), and pain and suffering ($238,980.47). The award shall be in
           the form of a check for $1,164,147.29 payable to petitioner, as guardian/conservator
           of B.K., for the benefit of B.K.;

        b. a lump sum of $7,506.60, representing compensation for additional past
           unreimbursable expenses. The award shall be in the form of a check for $7,506.60
           payable to petitioner, Misty Kelm;

        c. a lump sum of $165,066.70, representing compensation for satisfaction of the State of
           Arkansas Medicaid lien. The award shall be in the form of a check for $165,066.70
           payable jointly to petitioner and

                State of Arkansas Medicaid
                Office of Policy and Legal Services
                Arkansas Department of Human Services
                P.O. Box 1437, Slot S260
                Little Rock, AR 72203-1437
                Medicaid Case No: 148862
                Attn: Ms. Angie Foster.

            Petitioner agrees to endorse this payment to the State of Arkansas; and

        d. an amount sufficient to purchase the annuity contract described in section II.D. of the
           attached proffer. The award shall be in the form of a check payable to the life
           insurance company from which the annuity will be purchased.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.2

IT IS SO ORDERED.

Dated: October 7, 2014                                                      /s/ Laura D. Millman
                                                                              Laura D. Millman
                                                                                Special Master


2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                         OFFICE OF SPECIAL MASTERS
_______________________________________
MISTY KELM, parent of B.K., a minor,    )
                                        )
                         Petitioner,    )
                                        )
            v.                          )    No. 12-54V
                                        )    Special Master Laura Millman
SECRETARY OF HEALTH AND HUMAN )              ECF
SERVICES,                               )
                                        )
                         Respondent.    )
                                        )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       A.      Life Care Items

       Respondent engaged life care planner Laura Fox, MSN, RN, CNCLP, and petitioner

engaged Maureen Clancy, RN, BSN, CLCP, to provide an estimation of B.K.’s future vaccine-

injury related needs. For the purposes of this proffer, the term “vaccine related” is as described

in respondent’s Rule 4(c) Report filed September 4, 2012. All items of compensation either

identified in the joint life care plan are illustrated by the chart entitled Appendix A: Items of

Compensation for B.K., attached hereto as Tab A. 1 Respondent proffers that B.K. should be

awarded all items of compensation set forth in the joint life care plan and illustrated by the chart

attached at Tab A. Petitioner agrees.

       B.      Lost Future Earnings

       The parties agree that based upon the evidence of record, B.K. will not be gainfully

employed in the future. Therefore, respondent proffers that B.K. should be awarded lost future


1
  The chart at Tab A illustrates the annual benefits provided by the joint life care plan. The
annual benefit years run from the date of judgment up to the first anniversary of the date of
judgment, and every year thereafter up to the anniversary of the date of judgment.
earnings as provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(B). Respondent

proffers that the appropriate award for B.K.’s lost future earnings is $800,000.00. Petitioner

agrees.

          C.     Pain and Suffering

          Respondent proffers that B.K. should be awarded $238,980.47 in actual and projected

pain and suffering. This amount reflects that the award for projected pain and suffering has been

reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

          D.     Past Unreimbursable Expenses

          Evidence supplied by petitioner documents her expenditure of past unreimbursable

expenses related to B.K.’s vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $7,506.60. Petitioner agrees.

          E.     Medicaid Lien

          Respondent proffers that B.K. should be awarded funds to satisfy the State of Arkansas

Medicaid lien in the amount of $165,066.70, which represents full satisfaction of any right of

subrogation, assignment, claim, lien, or cause of action the State of Arkansas may have against

any individual as a result of any Medicaid payments the State of Arkansas has made to, or on

behalf of, B.K. from the date of her eligibility for benefits through the date of judgment in this

case as a result of her vaccine-related injury suffered on or about February 6, 2009, under Title

XIX of the Social Security Act.




                                                  2
II.    Form of the Award

       The parties recommend that the compensation provided to B.K. should be made through

a combination of lump sum payments and future annuity payments as described below, and

request that the Special Master’s decision and the Court’s judgment award the following: 2

       A. A lump sum payment of $1,164,147.29, representing compensation for life care

expenses expected to be incurred during the first year after judgment ($125,166.82), lost future

earnings ($800,000.00), and pain and suffering ($238,980.47) in the form of a check payable to

petitioner as guardian/conservator of B.K., for the benefit B.K. No payments shall be made until

petitioner provides respondent with documentation establishing that she has been appointed as

the guardian/conservator of B.K.’s estate. If petitioner is not authorized by a court of competent

jurisdiction to serve as guardian/conservator of the estate of B.K., any such payment shall be

made to the party or parties appointed by a court of competent jurisdiction to serve as

guardian/conservator of the estate of B.K. upon submission of written documentation of such

appointment to the Secretary.

       B. A lump sum payment of $7,506.60, representing compensation for additional past

unreimbursable expenses, in the form of a check payable to petitioner, Misty Kelm.

       C. A lump sum payment of $165,066.70, representing compensation for satisfaction of

the State of Arkansas Medicaid lien, payable jointly to petitioner and


                                  State of Arkansas Medicaid
                              Office of Policy and Legal Services
                            Arkansas Department of Human Services
                                   P.O. Box 1437, Slot S260
                                 Little Rock, AR 72203-1437
                                  Medicaid Case No: 148862
                                    Attn: Ms. Angie Foster

2
  Should B.K. die prior to entry of judgment, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering, and the parties reserve the
right to move the Court for appropriate relief.
                                                 3
Petitioner agrees to endorse this payment to the State of Arkansas.

       D. An amount sufficient to purchase an annuity contract, 3 subject to the conditions

described below, that will provide payments for the life care items contained in the life care plan,

as illustrated by the chart at Tab A, attached hereto, paid to the life insurance company 4 from

which the annuity will be purchased. 5 Compensation for Year Two (beginning on the first

anniversary of the date of judgment) and all subsequent years shall be provided through

respondent’s purchase of an annuity, which annuity shall make payments directly to petitioner

(or any other party who is appointed) as guardian/conservator of the estate of B.K., only so long

as B.K. is alive at the time a particular payment is due. At the Secretary’s sole discretion, the

periodic payments may be provided to petitioner in monthly, quarterly, annual or other

installments. The “annual amounts” set forth in the chart at Tab A describe only the total yearly

sum to be paid to petitioner and do not require that the payment be made in one annual

installment.



3
  In respondent’s discretion, respondent may purchase one or more annuity contracts from one
or more life insurance companies.
4
  The Life Insurance Company must have a minimum of $250,000,000 capital and surplus,
exclusive of any mandatory security valuation reserve. The Life Insurance Company must have
one of the following ratings from two of the following rating organizations:

               a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

               b. Moody’s Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

               c. Standard and Poor’s Corporation Insurer Claims-Paying Ability Rating: AA-,
               AA, AA+, or AAA;

               d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability
               Rating: AA-, AA, AA+, or AAA.
5
  Petitioner authorizes the disclosure of certain documents filed by the petitioner in this case
consistent with the Privacy Act and the routine uses described in the National Vaccine Injury
Compensation Program System of Records, No. 09-15-0056.
                                                  4
               1.      Growth Rate

       Respondent proffers that a four percent (4%) growth rate should be applied to all non-

medical life care items, and a five percent (5%) growth rate should be applied to all medical life

care items. Thus, the benefits illustrated in the chart at Tab A that are to be paid through annuity

payments should grow as follows: four percent (4%) compounded annually from the date of

judgment for non-medical items, and five percent (5%) compounded annually from the date of

judgment for medical items. Petitioner agrees.

               2.      Life-contingent annuity

       Petitioner will continue to receive the annuity payments from the Life Insurance

Company only so long as B.K. is alive at the time that a particular payment is due. Written

notice shall be provided to the Secretary of Health and Human Services and the Life Insurance

Company within twenty (20) days of B.K.’s death.

               3.      Guardianship

       No payments shall be made from the annuity until petitioner provides respondent with

documentation establishing that she has been appointed as the guardian/conservator of B.K.’s

estate. If petitioner is not authorized by a court of competent jurisdiction to serve as

guardian/conservator of the estate of B.K., any such payment shall be made to the party or

parties appointed by a court of competent jurisdiction to serve as guardian/conservator of the

estate of B.K. upon submission of written documentation of such appointment to the Secretary.




                                                  5
III.   Summary of Recommended Payments Following Judgment

       A.   Lump Sum paid to petitioner as guardian/conservator of B.K.’s
            estate:                                                           $1,164,147.29

       B.   Lump Sum paid to petitioner, Misty Kelm:                          $   7,506.60

       C.   Reimbursement for Medicaid Lien:                                  $ 165,066.70

       D.   An amount sufficient to purchase the annuity contract described
            above in section II. D.

                                         Respectfully submitted,

                                         JOYCE R. BRANDA
                                         Acting Assistant Attorney General

                                         RUPA BHATTACHARYYA
                                         Director
                                         Torts Branch, Civil Division

                                         VINCENT J. MATANOSKI
                                         Deputy Director
                                         Torts Branch, Civil Division

                                         GLENN A. MACLEOD
                                         Senior Trial Counsel
                                         Torts Branch, Civil Division

                                         s/ LARA A. ENGLUND
                                         LARA A. ENGLUND
                                         Trial Attorney
                                         Torts Branch, Civil Division
                                         U.S. Department of Justice
                                         P.O. Box 146
                                         Benjamin Franklin Station
                                         Washington, D.C. 20044-0146
                                         Tel: (202) 307-3013

DATED: October 7, 2014




                                            6
                                                        Appendix A: Items of Compensation for B.K.                                             Page 1 of 15

                              Lump Sum
    ITEMS OF                 Compensation    Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
  COMPENSATION      G.R. * M    Year 1         Year 2         Year 3         Year 4         Year 5         Year 6         Year 7         Year 8         Year 9
                                2014            2015           2016           2017           2018           2019           2020           2021           2022
BCBS AR Gold MOP    5%           3,800.00        3,800.00       3,800.00       3,800.00       3,800.00       3,800.00       3,800.00       3,800.00       3,800.00
BCBS AR Gold
Premium             5%       M    2,029.44       2,029.44       2,029.44       2,029.44       2,029.44       2,029.44       2,029.44       2,029.44           2,029.44
Medicare Part B
Premium             5%       M
Medicare Part B
Deductible          5%   *
Medigap             5%       M
Medicare Part D     5%       M
Pediatrician/ PCP   5%   *
Neurologist         5%   *
Sleep MD            5%   *
Psychiatrist        5%   *
Urology             5%   *
Dental Cleaning     5%             300.00          300.00         300.00         300.00         300.00         300.00         300.00         300.00            300.00
EEG                 5%   *
Sleep EEG           5%   *
Chest X-ray         5%   *
Kidney Ultrasound   5%   *
CBC                 5%   *
Cholesterol         5%   *
Urinalysis          5%   *
Clonidine           5%   *
Flovent             5%   *
Ventolin            5%   *
Diastat             5%   *
Risperidone         5%   *
Prevacid            5%   *
Zyrtec              4%              11.76           11.76          11.76          11.76          11.76          11.76          11.76          11.76             11.76
Mirilax             4%              94.80           94.80          94.80          94.80          94.80          94.80          94.80          94.80             94.80
Gummy Fiber Bears   4%              39.91           39.91          39.91          39.91          39.91          39.91          39.91          39.91             39.91
                                                             Appendix A: Items of Compensation for B.K.                                             Page 2 of 15

                                   Lump Sum
    ITEMS OF                      Compensation    Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
  COMPENSATION           G.R. * M    Year 1         Year 2         Year 3         Year 4         Year 5         Year 6         Year 7         Year 8         Year 9
                                     2014            2015           2016           2017           2018           2019           2020           2021           2022
PT                       4% *
OT                       4% *
ST                       4% *
Behavioral Therapy       4% *
Hippo Therapy            4%             625.00          625.00         625.00         625.00         625.00         625.00         625.00         625.00            625.00
Nutritionist             4%             525.00          315.00                                       315.00                                       315.00
Home Monitoring          4%             749.88          749.88         749.88         749.88         749.88         749.88         749.88         749.88            749.88
iPad                     4%             399.00                                                                      399.00
Rocking Chair            4%             169.00                                                       169.00
Special Clothing &
Footwear                 4%              200.00         200.00         200.00         200.00         200.00         200.00         200.00         200.00            200.00
Swim Jacket              4%               50.99          25.50          25.50          25.50          25.50          25.50          25.50          25.50             25.50
Pull Ups                 4%            1,067.76       1,067.76       1,067.76
Baby Wipes               4%               86.18          86.18          86.18
10 cc Syringes           4%               29.97          29.97          29.97          29.97          29.97          29.97          29.97          29.97             29.97
Hand Sanitizer           4%               42.00          42.00          42.00          42.00          42.00          42.00          42.00          42.00             42.00
Disposable Gloves        4%              200.04         200.04         200.04          47.64          47.64          47.64          47.64          47.64             47.64
Attendant Care School
Days                     4%     M     27,056.00      27,056.00      27,056.00      27,056.00      27,056.00      27,056.00      27,056.00      27,056.00       27,056.00
Attendant Care Non
School Days              4%     M     39,083.00      39,083.00      39,083.00      39,083.00      39,083.00      39,083.00      39,083.00      39,083.00       39,083.00
Attendant Care Respite   4%     M      6,384.00       6,384.00       6,384.00       6,384.00       6,384.00       6,384.00       6,384.00       6,384.00        6,384.00
Aqua Therapy             4%              140.00         120.00         120.00         120.00         120.00         120.00         120.00         120.00          180.00
Residential Care         4%     M
Mileage: Pediatrician,
Neuro, YMCA, Hippo
Therapy                  4%            1,426.03       1,426.03       1,426.03       1,426.03       1,426.03       1,426.03       1,426.03       1,426.03           1,426.03
Mileage: Urologist       4%              103.89         103.89         103.89         103.89         103.89         103.89         103.89         103.89             103.89
Mileage: Psychiatrist    4%              123.74          41.24          20.62          10.31          10.31          10.31          10.31          10.31              10.31
Mileage: Sleep MD        4%              415.56         415.56         415.56         103.89         103.89         103.89                        103.89
Mileage: Nutritionist    4%               13.87          13.87          13.87           4.62           4.62           4.62           4.62           4.62               4.62
                                                                Appendix A: Items of Compensation for B.K.                                                        Page 3 of 15

                                 Lump Sum
    ITEMS OF                    Compensation      Compensation     Compensation    Compensation     Compensation     Compensation     Compensation     Compensation      Compensation
  COMPENSATION         G.R. * M    Year 1           Year 2           Year 3          Year 4           Year 5           Year 6           Year 7           Year 8            Year 9
                                   2014              2015             2016            2017             2018             2019             2020             2021              2022
Home Mods              0%          40,000.00
Lost Future Earnings              800,000.00
Pain and Suffering                238,980.47
Past Expenses                       7,506.60
Medicaid Lien                     165,066.70
Annual Totals                     1,336,720.59        84,260.83        83,925.21        82,287.64       82,771.64        82,686.64        82,183.75        82,602.64         82,243.75
                                Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                conservators(s) of the estate of B.K. for the benefit of B.K., for lost future earnings ($800,000.00),
                                pain and suffering ($238,980.47), and Yr 1 life care expenses ($125,166.82): $1,164,147.29.
                                As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner, Misty Kelm,
                                for past un-reimbursable expenses: $7,506.60.
                                As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                petitioner and the State of Arkansas, as reimbursement of the state's Medicaid lien: $165,066.70.
                                Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                In the discretion respondent, items denoted with an "M" payable in 12 monthly installments summing to annual amounts given.
                                                               Appendix A: Items of Compensation for B.K.                                           Page 4 of 15


    ITEMS OF                     Compensation   Compensation     Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
  COMPENSATION      G.R. * M       Year 10        Year 11          Year 12        Year 13        Year 14        Year 15        Year 16        Year 17       Years 18-20
                                    2023           2024             2025           2026           2027           2028           2029           2030         2031-2033
BCBS AR Gold MOP    5%               3,800.00       3,800.00         3,800.00       3,800.00       3,800.00       3,800.00       3,800.00       3,800.00        3,800.00
BCBS AR Gold
Premium             5%       M       2,029.44       2,029.44         2,029.44       2,029.44       2,029.44       2,029.44       2,029.44       3,195.96       3,195.96
Medicare Part B
Premium             5%       M
Medicare Part B
Deductible          5%   *
Medigap             5%       M
Medicare Part D     5%       M
Pediatrician/ PCP   5%   *
Neurologist         5%   *
Sleep MD            5%   *
Psychiatrist        5%   *
Urology             5%   *
Dental Cleaning     5%                 300.00         300.00           300.00         300.00         300.00         300.00         300.00         300.00           300.00
EEG                 5%   *
Sleep EEG           5%   *
Chest X-ray         5%   *
Kidney Ultrasound   5%   *
CBC                 5%   *
Cholesterol         5%   *
Urinalysis          5%   *
Clonidine           5%   *
Flovent             5%   *
Ventolin            5%   *
Diastat             5%   *
Risperidone         5%   *
Prevacid            5%   *
Zyrtec              4%                  11.76          11.76            11.76          11.76          11.76          11.76          11.76          11.76            11.76
Mirilax             4%                  94.80          94.80            94.80          94.80          94.80          94.80          94.80          94.80            94.80
Gummy Fiber Bears   4%                  39.91          39.91            39.91          39.91          39.91          39.91          39.91          39.91            39.91
                                                                    Appendix A: Items of Compensation for B.K.                                           Page 5 of 15


    ITEMS OF                          Compensation   Compensation     Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
  COMPENSATION           G.R. * M       Year 10        Year 11          Year 12        Year 13        Year 14        Year 15        Year 16        Year 17       Years 18-20
                                         2023           2024             2025           2026           2027           2028           2029           2030         2031-2033
PT                       4%   *
OT                       4%   *
ST                       4%   *
Behavioral Therapy       4%   *
Hippo Therapy            4%                 625.00         625.00           625.00         625.00
Nutritionist             4%                                315.00                                         315.00                                       105.00           21.00
Home Monitoring          4%                 749.88         749.88           749.88         749.88         749.88         749.88         749.88
iPad                     4%                                399.00                                                                       399.00
Rocking Chair            4%                 169.00
Special Clothing &
Footwear                 4%                 200.00         200.00           200.00         200.00
Swim Jacket              4%                  25.50          25.50            25.50          25.50          50.99          10.20          10.20          10.20           10.20
Pull Ups                 4%
Baby Wipes               4%
10 cc Syringes           4%                  29.97          29.97            29.97          29.97          29.97          29.97          29.97
Hand Sanitizer           4%                  42.00          42.00            42.00          42.00          42.00          42.00          42.00
Disposable Gloves        4%                  47.64          47.64            47.64          47.64          47.64          47.64          47.64
Attendant Care School
Days                     4%       M      27,056.00      27,056.00        27,056.00      27,056.00      27,056.00      27,056.00      27,056.00
Attendant Care Non
School Days              4%       M      39,083.00      39,083.00        39,083.00      39,083.00      39,083.00      39,083.00      39,083.00
Attendant Care Respite   4%       M       6,384.00       6,384.00         6,384.00       6,384.00       6,384.00       6,384.00       6,384.00
Aqua Therapy             4%                 180.00         180.00           180.00         180.00         240.00         240.00         240.00
Residential Care         4%       M                                                                                                                100,000.00     100,000.00
Mileage: Pediatrician,
Neuro, YMCA, Hippo
Therapy                  4%               1,426.03       1,426.03         1,426.03       1,426.03       1,268.53       1,268.53       1,268.53
Mileage: Urologist       4%                 103.89         103.89           103.89         103.89         103.89                        103.89
Mileage: Psychiatrist    4%                  10.31          10.31            10.31          10.31          10.31          10.31          10.31
Mileage: Sleep MD        4%                 103.89                          103.89                        103.89
Mileage: Nutritionist    4%                   4.62           4.62             4.62           4.62           4.62           4.62           4.62
                                                                   Appendix A: Items of Compensation for B.K.                                                       Page 6 of 15


    ITEMS OF                      Compensation     Compensation      Compensation    Compensation     Compensation     Compensation    Compensation     Compensation      Compensation
  COMPENSATION         G.R. * M     Year 10          Year 11           Year 12         Year 13          Year 14          Year 15         Year 16          Year 17          Years 18-20
                                     2023             2024              2025            2026             2027             2028            2029             2030            2031-2033
Home Mods              0%
Lost Future Earnings
Pain and Suffering
Past Expenses
Medicaid Lien
Annual Totals                          82,516.64       82,957.75        82,347.64        82,243.75        81,765.63        81,202.06        81,704.95      107,557.63        107,473.63
                                  Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                  Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                  As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                  conservators(s) of the estate of B.K. for the benefit of B.K., for lost future earnings ($800,000.00),
                                  pain and suffering ($238,980.47), and Yr 1 life care expenses ($125,166.82): $1,164,147.29.
                                  As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner, Misty Kelm,
                                  for past un-reimbursable expenses: $7,506.60.
                                  As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                  petitioner and the State of Arkansas, as reimbursement of the state's Medicaid lien: $165,066.70.
                                  Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                  Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                  Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                  In the discretion respondent, items denoted with an "M" payable in 12 monthly installments summing to annual amounts given.
                                                               Appendix A: Items of Compensation for B.K.                                           Page 7 of 15


    ITEMS OF                     Compensation   Compensation     Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
  COMPENSATION      G.R. * M       Year 21        Year 22          Year 23        Year 24        Year 25        Year 26        Year 27        Year 28        Year 29
                                    2034           2035             2036           2037           2038           2039           2040           2041           2042
BCBS AR Gold MOP    5%               3,800.00       3,800.00         3,800.00       3,800.00       3,800.00       3,800.00       3,800.00       3,800.00       3,800.00
BCBS AR Gold
Premium             5%       M       3,208.80       3,272.64         3,349.32       3,474.00       3,576.24       3,627.36       3,704.16       3,780.84       3,828.72
Medicare Part B
Premium             5%       M
Medicare Part B
Deductible          5%   *
Medigap             5%       M
Medicare Part D     5%       M
Pediatrician/ PCP   5%   *
Neurologist         5%   *
Sleep MD            5%   *
Psychiatrist        5%   *
Urology             5%   *
Dental Cleaning     5%                 300.00         300.00           300.00         300.00         300.00         300.00         300.00         300.00           300.00
EEG                 5%   *
Sleep EEG           5%   *
Chest X-ray         5%   *
Kidney Ultrasound   5%   *
CBC                 5%   *
Cholesterol         5%   *
Urinalysis          5%   *
Clonidine           5%   *
Flovent             5%   *
Ventolin            5%   *
Diastat             5%   *
Risperidone         5%   *
Prevacid            5%   *
Zyrtec              4%                  11.76          11.76            11.76          11.76          11.76          11.76          11.76          11.76            11.76
Mirilax             4%                  94.80          94.80            94.80          94.80          94.80          94.80          94.80          94.80            94.80
Gummy Fiber Bears   4%                  39.91          39.91            39.91          39.91          39.91          39.91          39.91          39.91            39.91
                                                                    Appendix A: Items of Compensation for B.K.                                           Page 8 of 15


    ITEMS OF                          Compensation   Compensation     Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
  COMPENSATION           G.R. * M       Year 21        Year 22          Year 23        Year 24        Year 25        Year 26        Year 27        Year 28        Year 29
                                         2034           2035             2036           2037           2038           2039           2040           2041           2042
PT                       4%   *
OT                       4%   *
ST                       4%   *
Behavioral Therapy       4%   *
Hippo Therapy            4%
Nutritionist             4%                  21.00          21.00            21.00          21.00          21.00          21.00          21.00          21.00           21.00
Home Monitoring          4%
iPad                     4%                 399.00          79.80            79.80          79.80          79.80          79.80          79.80          79.80           79.80
Rocking Chair            4%
Special Clothing &
Footwear                 4%
Swim Jacket              4%                  10.20          10.20            10.20          10.20          10.20          10.20          10.20          10.20           10.20
Pull Ups                 4%
Baby Wipes               4%
10 cc Syringes           4%
Hand Sanitizer           4%
Disposable Gloves        4%
Attendant Care School
Days                     4%       M
Attendant Care Non
School Days              4%       M
Attendant Care Respite   4%       M
Aqua Therapy             4%
Residential Care         4%       M     100,000.00     100,000.00       100,000.00     100,000.00     100,000.00     100,000.00     100,000.00     100,000.00     100,000.00
Mileage: Pediatrician,
Neuro, YMCA, Hippo
Therapy                  4%
Mileage: Urologist       4%
Mileage: Psychiatrist    4%
Mileage: Sleep MD        4%
Mileage: Nutritionist    4%
                                                                   Appendix A: Items of Compensation for B.K.                                                       Page 9 of 15


    ITEMS OF                      Compensation     Compensation      Compensation    Compensation     Compensation     Compensation    Compensation     Compensation      Compensation
  COMPENSATION         G.R. * M     Year 21          Year 22           Year 23         Year 24          Year 25          Year 26         Year 27          Year 28           Year 29
                                     2034             2035              2036            2037             2038             2039            2040             2041              2042
Home Mods              0%
Lost Future Earnings
Pain and Suffering
Past Expenses
Medicaid Lien
Annual Totals                        107,885.47       107,630.11       107,706.79       107,831.47       107,933.71       107,984.83      108,061.63       108,138.31        108,186.19
                                  Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                  Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                  As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                  conservators(s) of the estate of B.K. for the benefit of B.K., for lost future earnings ($800,000.00),
                                  pain and suffering ($238,980.47), and Yr 1 life care expenses ($125,166.82): $1,164,147.29.
                                  As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner, Misty Kelm,
                                  for past un-reimbursable expenses: $7,506.60.
                                  As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                  petitioner and the State of Arkansas, as reimbursement of the state's Medicaid lien: $165,066.70.
                                  Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                  Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                  Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                  In the discretion respondent, items denoted with an "M" payable in 12 monthly installments summing to annual amounts given.
                                                               Appendix A: Items of Compensation for B.K.                                          Page 10 of 15


    ITEMS OF                     Compensation   Compensation     Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
  COMPENSATION      G.R. * M       Year 30        Year 31          Year 32        Year 33        Year 34        Year 35        Year 36        Year 37        Year 38
                                    2043           2044             2045           2046           2047           2048           2049           2050           2051
BCBS AR Gold MOP    5%               3,800.00       3,800.00         3,800.00       3,800.00       3,800.00       3,800.00       3,800.00       3,800.00       3,800.00
BCBS AR Gold
Premium             5%       M       3,879.84       3,905.52         3,931.08       3,956.64       3,982.20       4,033.32       4,084.44       4,161.12       4,234.68
Medicare Part B
Premium             5%       M
Medicare Part B
Deductible          5%   *
Medigap             5%       M
Medicare Part D     5%       M
Pediatrician/ PCP   5%   *
Neurologist         5%   *
Sleep MD            5%   *
Psychiatrist        5%   *
Urology             5%   *
Dental Cleaning     5%                 300.00         300.00           300.00         300.00         300.00         300.00         300.00         300.00           300.00
EEG                 5%   *
Sleep EEG           5%   *
Chest X-ray         5%   *
Kidney Ultrasound   5%   *
CBC                 5%   *
Cholesterol         5%   *
Urinalysis          5%   *
Clonidine           5%   *
Flovent             5%   *
Ventolin            5%   *
Diastat             5%   *
Risperidone         5%   *
Prevacid            5%   *
Zyrtec              4%                  11.76          11.76            11.76          11.76          11.76          11.76          11.76          11.76            11.76
Mirilax             4%                  94.80          94.80            94.80          94.80          94.80          94.80          94.80          94.80            94.80
Gummy Fiber Bears   4%                  39.91          39.91            39.91          39.91          39.91          39.91          39.91          39.91            39.91
                                                                    Appendix A: Items of Compensation for B.K.                                          Page 11 of 15


    ITEMS OF                          Compensation   Compensation     Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
  COMPENSATION           G.R. * M       Year 30        Year 31          Year 32        Year 33        Year 34        Year 35        Year 36        Year 37        Year 38
                                         2043           2044             2045           2046           2047           2048           2049           2050           2051
PT                       4%   *
OT                       4%   *
ST                       4%   *
Behavioral Therapy       4%   *
Hippo Therapy            4%
Nutritionist             4%                  21.00          21.00            21.00          21.00          21.00          21.00          21.00          21.00           21.00
Home Monitoring          4%
iPad                     4%                  79.80          79.80            79.80          79.80          79.80          79.80          79.80          79.80           79.80
Rocking Chair            4%
Special Clothing &
Footwear                 4%
Swim Jacket              4%                  10.20          10.20            10.20          10.20          10.20          10.20          10.20          10.20           10.20
Pull Ups                 4%
Baby Wipes               4%
10 cc Syringes           4%
Hand Sanitizer           4%
Disposable Gloves        4%
Attendant Care School
Days                     4%       M
Attendant Care Non
School Days              4%       M
Attendant Care Respite   4%       M
Aqua Therapy             4%
Residential Care         4%       M     100,000.00     100,000.00       100,000.00     100,000.00     100,000.00     100,000.00     100,000.00     100,000.00     100,000.00
Mileage: Pediatrician,
Neuro, YMCA, Hippo
Therapy                  4%
Mileage: Urologist       4%
Mileage: Psychiatrist    4%
Mileage: Sleep MD        4%
Mileage: Nutritionist    4%
                                                                   Appendix A: Items of Compensation for B.K.                                                       Page 12 of 15


    ITEMS OF                      Compensation     Compensation      Compensation    Compensation     Compensation     Compensation    Compensation     Compensation       Compensation
  COMPENSATION         G.R. * M     Year 30          Year 31           Year 32         Year 33          Year 34          Year 35         Year 36          Year 37            Year 38
                                     2043             2044              2045            2046             2047             2048            2049             2050               2051
Home Mods              0%
Lost Future Earnings
Pain and Suffering
Past Expenses
Medicaid Lien
Annual Totals                        108,237.31       108,262.99       108,288.55       108,314.11       108,339.67       108,390.79      108,441.91       108,518.59         108,592.15
                                  Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                  Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                  As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                  conservators(s) of the estate of B.K. for the benefit of B.K., for lost future earnings ($800,000.00),
                                  pain and suffering ($238,980.47), and Yr 1 life care expenses ($125,166.82): $1,164,147.29.
                                  As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner, Misty Kelm,
                                  for past un-reimbursable expenses: $7,506.60.
                                  As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                  petitioner and the State of Arkansas, as reimbursement of the state's Medicaid lien: $165,066.70.
                                  Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                  Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                  Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                  In the discretion respondent, items denoted with an "M" payable in 12 monthly installments summing to annual amounts given.
                                                               Appendix A: Items of Compensation for B.K.      Page 13 of 15


    ITEMS OF                     Compensation   Compensation     Compensation   Compensation   Compensation
  COMPENSATION      G.R. * M       Year 39        Year 40          Year 41       Years 42-59   Years 60-Life
                                    2052           2053             2054         2055-2072      2073-Life
BCBS AR Gold MOP    5%               3,800.00       3,800.00         3,800.00
BCBS AR Gold
Premium             5%       M       4,336.92       4,464.72         4,614.96
Medicare Part B
Premium             5%       M                                                      1,258.80       1,258.80
Medicare Part B
Deductible          5%   *                                                            147.00
Medigap             5%       M                                                      3,338.40       2,007.00
Medicare Part D     5%       M                                                        841.20         841.20
Pediatrician/ PCP   5%   *
Neurologist         5%   *
Sleep MD            5%   *
Psychiatrist        5%   *
Urology             5%   *
Dental Cleaning     5%                 300.00         300.00           300.00         300.00         300.00
EEG                 5%   *
Sleep EEG           5%   *
Chest X-ray         5%   *
Kidney Ultrasound   5%   *
CBC                 5%   *
Cholesterol         5%   *
Urinalysis          5%   *
Clonidine           5%   *
Flovent             5%   *
Ventolin            5%   *
Diastat             5%   *                                                            344.04         344.04
Risperidone         5%   *
Prevacid            5%   *
Zyrtec              4%                  11.76          11.76            11.76          11.76          11.76
Mirilax             4%                  94.80          94.80            94.80          94.80          94.80
Gummy Fiber Bears   4%                  39.91          39.91            39.91          39.91          39.91
                                                                    Appendix A: Items of Compensation for B.K.       Page 14 of 15


    ITEMS OF                          Compensation   Compensation     Compensation   Compensation    Compensation
  COMPENSATION           G.R. * M       Year 39        Year 40          Year 41       Years 42-59    Years 60-Life
                                         2052           2053             2054         2055-2072       2073-Life
PT                       4%   *                                                             190.00          190.00
OT                       4%   *                                                             145.00          145.00
ST                       4%   *                                                             100.00          100.00
Behavioral Therapy       4%   *
Hippo Therapy            4%
Nutritionist             4%                  21.00          21.00            21.00          21.00           21.00
Home Monitoring          4%
iPad                     4%                  79.80          79.80            79.80          79.80           79.80
Rocking Chair            4%
Special Clothing &
Footwear                 4%
Swim Jacket              4%                  10.20          10.20            10.20          10.20           10.20
Pull Ups                 4%
Baby Wipes               4%
10 cc Syringes           4%
Hand Sanitizer           4%
Disposable Gloves        4%
Attendant Care School
Days                     4%       M
Attendant Care Non
School Days              4%       M
Attendant Care Respite   4%       M
Aqua Therapy             4%
Residential Care         4%       M     100,000.00     100,000.00       100,000.00     100,000.00      100,000.00
Mileage: Pediatrician,
Neuro, YMCA, Hippo
Therapy                  4%
Mileage: Urologist       4%
Mileage: Psychiatrist    4%
Mileage: Sleep MD        4%
Mileage: Nutritionist    4%
                                                                   Appendix A: Items of Compensation for B.K.                                                       Page 15 of 15


    ITEMS OF                      Compensation     Compensation      Compensation    Compensation     Compensation
  COMPENSATION         G.R. * M     Year 39          Year 40           Year 41        Years 42-59     Years 60-Life
                                     2052             2053              2054          2055-2072        2073-Life
Home Mods              0%
Lost Future Earnings
Pain and Suffering
Past Expenses
Medicaid Lien
Annual Totals                        108,694.39       108,822.19       108,972.43       106,921.91       105,443.51
                                  Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                  Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                  As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                  conservators(s) of the estate of B.K. for the benefit of B.K., for lost future earnings ($800,000.00),
                                  pain and suffering ($238,980.47), and Yr 1 life care expenses ($125,166.82): $1,164,147.29.
                                  As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner, Misty Kelm,
                                  for past un-reimbursable expenses: $7,506.60.
                                  As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                  petitioner and the State of Arkansas, as reimbursement of the state's Medicaid lien: $165,066.70.
                                  Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                  Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                  Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                  In the discretion respondent, items denoted with an "M" payable in 12 monthly installments summing to annual amounts given.